Citation Nr: 1530823	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-33 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a disorder manifested or caused by constipation.

2.  Entitlement to service connection for a disability manifested by chronic fatigue, claimed as chronic fatigue syndrome.

3.  Entitlement to service connection for a right rib disorder.

4.  Entitlement to service connection for a disorder manifested by or related to hyperlipidemia.

5.  Entitlement to service connection for a latex allergy.

6.  Entitlement to service connection for presbyopia.  

7.  Entitlement to an initial rating higher than 30 percent for allergic rhinitis.

8.  Entitlement to an initial compensable rating for kerratoconjunctivitis sicca.

9.  Whether termination of additional dependency compensation effective as of June 1, 2012, was proper.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to September 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in March 2011 and October 2013 by the Anchorage, Alaska, and Salt Lake City, Utah, (respectively) Regional Offices (RO) of the Department of Veterans Affairs (VA).  

In addition to the issues captioned above, the Veteran also appealed the RO's initial denial of her service connection claims for a right shoulder disability, dry eyes, a right foot stress fracture, and chronic pain syndrome of the left leg.  In October 2013, the RO granted service connection for these disabilities, with the Veteran's dry eye syndrome referred to as kerratoconjunctivitis sicca and her left leg chronic pain syndrome as radiculopathy, thereby extinguishing her appeals of these issues as the benefits sought were granted in full.

In October 2013, the RO also increased the Veteran's rating for allergic rhinitis from 10 percent to 30 percent, effective from the date of her discharge from service.  

In December 2014, the Veteran appeared at a video-conference hearing before the undersigned Veterans Law Judge.  

The issues of entitlement to service connection for chronic fatigue syndrome, a right rib disorder, a disorder manifested by or related to hyperlipidemia; entitlement to an initial compensable rating for kerratoconjunctivitis sicca; and whether termination of additional dependency compensation effective as of June 1, 2012, was proper; are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  During her December 2014 hearing, on the record, the Veteran withdrew her appeal of her claims seeking service connection claim for presbyopia and an initial rating higher than 30 percent for allergic rhinitis.

2.  The Veteran developed an initial rectocele (which she asserts is a result of constipation caused by the medications used to treat her many service-connected disabilities) during service, which was surgically repaired in February 2010; a rectocele was also observed during the Veteran's August 2010 separation examination, which was performed during the course of the instant appeal. 

3.  The Veteran developed a chronic latex allergy during service.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim of service connection presbyopia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of the claim for an initial rating higher than 30 percent for allergic rhinitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for service connection for a rectocele have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for service connection for a latex allergy have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

During her December 2014 Board hearing, the Veteran indicated her wish to withdraw her appeal of her claims seeking service connection claim for presbyopia and an initial rating higher than 30 percent for allergic rhinitis.  VA regulations provide that if a Veteran withdraws an appeal on the record during a hearing, the withdrawal need not be in writing.  See 38 C.F.R. § 20.204.  

Because the Veteran has withdrawn these claims, there are no remaining related allegations of error of fact or law.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and the claims are dismissed.  See 38 U.S.C.A. §  7105(d).  


Service Connection Claims

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Disorder Manifested by or Caused by Constipation

The Veteran asserts that as a result of the constipation induced by the many medications required to treat her many service-connected disabilities, she has developed a rectocele, which has persisted since service.  

The Veteran participated in the pre-discharge VA benefits program and filed a service connection claim for a disorder manifested or caused by constipation in March 2009, during active service.  (At this time, she projected that she was approximately one year away from her anticipated separation in April 2010; however, her discharge became effective in September 2010.)  

The Veteran's service treatment records reflect that a rectocele was first detected during a hysterectomy performed in February 2010, and the rectocele was surgically repaired at this time.  However, a rectocele was also observed during the Veteran's separation examination performed in August 2010.

As the record reflects that the Veteran was treated for a rectocele during service and diagnosed with a rectocele during her separation examination (which was performed during the appeal period), service connection for a rectocele is warranted based on this evidence of a current disability whose inception was in service.  The disability characterized as rectocele best encompasses the complete scope of the Veteran's claim.


Latex Allergy

The Veteran asserts that during the course of her military career as a registered nurse, which required her to wear latex gloves, she developed a latex allergy, which is chronic by its nature.  Indeed, the Veteran's service treatment records reflect that she was diagnosed with a Radioallergosorbent Test (RAST) Class 5 latex allergy in July 1998, and this history is noted in her subsequent service and post-service treatment records, presumably as an indicator that no latex products should be used when treating her.  Further, at her 2014 Board hearing, the Veteran testified that she still experiences this allergy and is required to avoid latex products, to the extent possible due to their wide use, in order to avoid a serious allergic reaction.

As the record reflects that the Veteran developed a severe latex allergy during service, and her current treatment records reflect the ongoing, chronic nature of this disability, service connection for a latex allergy is warranted based on this evidence of a current disability whose inception was in service.  


ORDER

The claim of service connection for presbyopia is dismissed.

The claim for an initial rating higher than 30 percent for allergic rhinitis is dismissed. 

Service connection for a rectocele is warranted.  

Service connection for a latex allergy is granted.  



REMAND

With regard to the Veteran's claim seeking service connection for chronic fatigue syndrome, the Veteran's service and post-service treatment records reflect references to the Veteran's symptoms of chronic fatigue and drug-induced hypersomnia.  Inasmuch as it is unclear from the current record whether the Veteran's in-service chronic fatigue was a manifestation of chronic fatigue syndrome, or whether the Veteran's drug-induced hypersomnia, which produces chronic fatigue, is a discrete disorder that is related to the medications prescribed to treat her multiple service-connected disabilities, a VA examination is required.

With regard to the Veteran's claim seeking service connection for a right rib disorder, the Veteran contends that she developed a disorder diagnosed as right rib subluxation during service.  While the Veteran's post-service treatment records reflect her history of a right rib subluxation, her service treatment records do not reference treatment for this disorder, but do reference many orthopedic complaints, including right-sided pain.  As the current record is unclear as to whether the Veteran does indeed have an impairment causing right rib pain that is not part and parcel or a symptom of any of her already-service-connected disabilities, a VA examination is required.  

With regard to the Veteran's claim seeking service connection for a disorder linked to her hyperlipidemia, such a "diagnosis" is actually a laboratory result and is not, in and of itself, a disability.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  However, the Veteran contends that she has developed muscle weakness, which her treatment providers have linked to the statin medications that she is prescribed to treat her service-onset hyperlipidemia.  However, this clinical correlation is not transcribed in any of the medical treatment of record.  As the Veteran is competent to report experiencing muscle weakness and to report being informed of the correlation between statin use and muscle weakness, a VA examination is required.  

With regard to the Veteran's claims seeking an initial compensable rating for kerratoconjunctivitis sicca and seeking reinstatement of additional dependency compensation, an October 2013 rating decision awarded an initial noncompensable rating for kerratoconjunctivitis sicca, and in the notice accompanying this decision, the RO informed the Veteran that the additional compensation she received for her dependent child was terminated effective from June 2012.  In December 2012, the Veteran submitted a statement disagreeing with these decisions.  While the Veteran voiced this disagreement in a VA Form 9 (substantive appeal), no statement of the case addressing these issues had yet been issued; thus, this submission is properly construed as a notice of disagreement, and the case must be remanded for the issuance of the statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, these issues are REMANDED for the following actions:

1.  Issue of the statement of the case adjudicating the issues of entitlement to an initial compensable rating for kerratoconjunctivitis sicca and whether termination of additional dependency compensation effective as of June 1, 2012, was proper.  Inform the Veteran that if she wishes to have the Board review her claims, she must submit a substantive appeal (VA Form 9) after receiving the statement of the case.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature of the Veteran's chronic fatigue.  The claims file, to include all electronic files, must be provided to the examiner for review.

After eliciting a history of the Veteran's symptoms and conducting a relevant clinical examination, the examiner is to clarify:

(1) whether the Veteran does indeed currently have chronic fatigue syndrome, and if so, whether it is at least as likely as not (50 percent probability or greater) that this disorder developed during service, as her service treatment records reference her complaints of chronic fatigue; and 

(2) whether the Veteran's currently-diagnosed drug-induced hypersomnia, which produces chronic fatigue, is a discrete disorder, and if so, whether it is at least as likely as not (50 percent probability or greater) that this disorder  is related to the medications prescribed to treat her multiple service-connected disabilities.

A complete rationale must be provided for all opinions expressed.  

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature of the Veteran's right rib disorder.  The claims file, to include all electronic files, must be provided to the examiner for review.

After eliciting a history of the Veteran's symptoms and conducting a relevant clinical examination, the examiner is to:

(1) clarify the nature of the Veteran's right rib symptoms and whether they are manifestations of a distinct clinical disability that developed during service (the Veteran competently and credibly reports experiencing right rib pain during service and states she was diagnosed with right rib subluxation) or whether her symptoms are manifestations of another disorder;

(2) if her right rib symptoms are the symptoms of another disorder, clarify the nature of this disorder and state whether it is at least as likely as not (50 percent probability or greater) that this disorder is related to service or caused by or aggravated by a service-connected disability.

A complete rationale must be provided for all opinions expressed.  

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature of any disorder related to or resulting from her treatment for service-onset hyperlipidemia.  The claims file, to include all electronic files, must be provided to the examiner for review.

After eliciting a history of the Veteran's symptoms and conducting a relevant clinical examination, the examiner is to clarify:

(1) whether the Veteran's hyperlipidemia is merely a laboratory result without any underlying disability;

(2) whether the Veteran has any chronic disability, such as a cardiac disorder, related to her hyperlipidemia, that had onset in or is otherwise related to service; and

(3) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's statin medications prescribed to treat her service-onset hyperlipidemia cause any impairment, to include muscle weakness.

A complete rationale must be provided for all opinions expressed.  

5.  Finally, readjudicate the claims seeking service connection for a disability manifested by chronic fatigue, a right rib disorder, and a disorder related to hyperlipidemia or treatment thereof.  If any claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


